Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 1 of 7




 EXHIBIT 2
     Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 2 of 7




    Policy and Procedures for Proposed Franchise Relocations

Article 8.5 of the NFL Constitution and Bylaws vests in the Commissioner the authority to
“interpret and from time to time establish policy and procedure in respect to the provisions
of the Constitution and Bylaws and any enforcement thereof.” Set forth below are policy and
procedures to apply to future League consideration, pursuant to Section 4.3 of the
Constitution and Bylaws, of any proposed transfer of a club’s home territory.

Article 4.3 requires prior approval by the affirmative vote of three-fourths of the member
clubs before a club may transfer its franchise or playing site to a different city either within
or outside its existing home territory. Article 4.3 confirms that each club’s primary obligation
to the League and to all other member clubs is to advance the interests of the League in its
home territory. This primary obligation includes, but is not limited to, maximizing fan
support, including attendance, in its home territory. Article 4.3 also confirms that no club
has an “entitlement” to relocate simply because it perceives an opportunity for enhanced
club revenues in another location. Indeed, League traditions disfavor relocations if a club
has been well-supported and financially successful and is expected to remain so. Relocation
pursuant to Article 4.3 may be available, however, if a club's viability in its home territory is
threatened by circumstances that cannot be remedied by diligent efforts of the club
working, as appropriate, in conjunction with the League Office, or if compelling League
interests warrant a franchise relocation.

Article 4.3 also reflects the League’s collective judgment that unassigned franchise
opportunities (including “second franchise” opportunities in the home territory of a member
club) are owned by the League’s members as a collective whole and, by definition, that no
club has rights to more than a single “home territory.” Such collective League opportunities
may be acquired by an individual club only by an assignment reflecting the consent of the
League and subject to its generally applicable voting requirements.

A. Negotiations Prior to League Consideration

    1.   Because League policy favors stable team-community relations, clubs are obligated
         to work diligently and in good faith to obtain and to maintain suitable stadium
         facilities in their home territories, and to operate in a manner that maximizes fan
         support in their current home community. A club may not, however, grant
         exclusive negotiating rights to a community or potential stadium landlord other
         than one in its current home territory.

    2.   All clubs, at any time during their stadium negotiations, are free to seek the
         assistance of the League Office and the Stadium Committee, on either a formal or
         informal basis. If, having diligently engaged in good faith efforts, a club concludes
         that it cannot obtain a satisfactory resolution of its stadium needs, it may inform
         the League Office and the stadium landlord or other relevant public authorities that
         it has reached a stalemate in those negotiations. Upon such a declaration, the
         League may elect to become directly involved in the negotiations.




                                                                                            09/09
         Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 3 of 7
Page D2 Volume I, Administrative/Business Operations – General Administration/Policies



        3.   The League’s policy and procedures on franchise relocation do not restrict any
             club’s ability to discuss a possible relocation, or to negotiate a proposed lease or
             other arrangements, with a community outside its home territory. Nor do they
             restrict the ability of multiple clubs to negotiate terms of a proposed relocation
             with a single community.

In evaluating a proposed franchise relocation and making the business judgment inherent in
such consideration, the membership is entitled to consider a wide range of appropriate
factors. Each club should consider whether the League’s collective interests (which include,
for example, the League’s television interests, the League’s interest in strong and
geographically distributed franchises, the League’s interest in securing attractive stadium
facilities in which to play its games, and the League’s interest in having financially viable
franchises) would be advanced or harmed by allowing a club to leave its assigned home
territory to assume a League-owned opportunity in another community. These collective
interests generally include having clubs in the country’s most populous areas, taking into
account competitive entertainment alternatives, stadium options, and other factors.

Like proposed transfers to a different home territory, a transfer of a club’s playing site to a
different location within its home territory may also raise issues of League-wide significance.
Accordingly, while these procedures apply to any proposed move to a new home territory,
the Commissioner may also require that some or all of these procedures be followed with
respect to a proposed move within a club’s existing home territory.

A. Procedures Relating to Notice and Evaluation of the Proposed Transfer

    Before any club may transfer its franchise or playing site outside its current home
    territory, the club must submit a proposal for such transfer to the League on the
    following basis:

        1.   The club must give the Commissioner written notice of the proposed transfer,
             including the date on which the proposed relocation is to become effective, and
             publish the notice in newspapers of general circulation within the incumbent
             community. The notice must be filed no later than February 15 of the year in
             which the move is scheduled to occur. The League will provide copies of the notice
             to governmental and business representatives of both the incumbent community
             and the community to which the team proposes to move, as well as the stadium
             authority (if any) in the incumbent community (the “interested parties”).

        2.   The notice must be accompanied by a “statement of reasons” in support of the
             proposed transfer. The statement must address each of the factors outlined in Part
             C below, and may also identify and discuss any other relevant business factors that
             the club believes support its request to move. The Statement must also include all
             of the material noted in Appendix One.

        3.   With the assistance of appropriate League committees, the Commissioner will
             evaluate the proposed transfer and report to the membership. The Commissioner
             may also convene a special committee to perform fact-finding or other functions
             with respect to any such proposed transfer.



09/09
      Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 4 of 7




     4.    Interested parties will have an opportunity to provide oral and/or written
           comments regarding the proposed transfer, including at a public hearing
           conducted by the League in the community from which the team seeks to relocate;
           written comments may be submitted within 15 days of the conclusion of such
           hearing.

     5.    Following the Commissioner’s report on the proposed transfer, the proposal will be
           presented to the membership for action in accordance with the Constitution and
           Bylaws, either at a Special Meeting of the League held for that purpose or at the
           Annual Meeting.

     6.    After any League vote on a proposed relocation, the League will:

           i.   publish, within 30 days of any relocation decision, a written statement of
                reasons in newspapers of general circulation within the incumbent community
                setting forth the basis of its decision in light of the League’s rules and
                procedures for evaluating franchise relocation; and

           ii. deliver copies of its written statement of reasons to the local governments of
               the community from which the club seeks to relocate and any sports authority
               or similar entity with jurisdiction over the stadium or facility from which the
               club seeks to relocate.

C. Factors That May Be Considered In Evaluating The Proposed Transfer

    The League has analyzed many factors in making prior business judgments concerning
    proposed franchise relocations. Such business judgments may be informed through
    consideration of the factors listed below, as well as other appropriate factors that are
    considered relevant by the Commissioner or the membership.1

    Any club proposing to transfer should, in its submission to the Commissioner, present
    the club’s position as to the bearing of these factors on its proposed transfer, stating
    specifically why such a move would be justified with reference to these considerations.
    In reporting to the membership, the Commissioner will also address these factors.

    In considering a proposed relocation, the Member Clubs are making a business
    judgment concerning how best to advance their collective interests. Guidelines and
    factors such as those identified below are useful ways to organize data and to inform
    that business judgment. They are intended to assist the clubs in making a decision
    based on their judgment and experience, and taking into account those factors deemed
    relevant to and appropriate with regard to each proposed move. Those factors include:




1
  Most of the factors were contained in a bill reported by a Senate committee in 1984; they essentially restate
matters that the League has considered important in connection with team location decisions in the past. Certain
factors included in the Senate bill have been modified, and certain new factors have been added, to reflect
changed circumstances and the League’s historical experience since 1984. These factors are also contained in a
“Statement of Principles” relating to franchise location developed by the League in consultation with the U.S.
Conference of Mayors.

                                                                                                          09/09
         Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 5 of 7
Page D4 Volume I, Administrative/Business Operations – General Administration/Policies



        1.   The extent to which the club has satisfied, particularly in the last four years, its
             principal obligation of effectively representing the NFL and serving the fans in its
             current community; whether the club has previously relocated and the
             circumstances of such prior relocation;

        2.   The extent to which fan loyalty to and support for the club has been demonstrated
             during the team's tenure in the current community;

        3.   The adequacy of the stadium in which the club played its home games in the
             previous season; the willingness of the stadium authority or the community to
             remedy any deficiencies in or to replace such facility, including whether there are
             legislative or referenda proposals pending to address these issues; and the
             characteristics of the stadium in the proposed new community;

        4.   The extent to which the club, directly or indirectly, received public financial support
             by means of any publicly financed playing facility, special tax treatment, or any
             other form of public financial support and the views of the stadium authority (if
             public) in the current community;

        5.   The club’s financial performance, particularly whether the club has incurred net
             operating losses (on an accrual basis of accounting), exclusive of depreciation and
             amortization, sufficient to threaten the continued financial viability of the club, as
             well as the club’s financial prospects in its current community;

        6.   The degree to which the club has engaged in good faith negotiations (and enlisted
             the League office to assist in such negotiations) with appropriate persons
             concerning terms and conditions under which the club would remain in its current
             home territory and afforded that community a reasonable amount of time to
             address pertinent proposals;

        7.   The degree to which the owners or managers of the club have contributed to
             circumstances which might demonstrate the need for such relocation;

        8.   Whether any other member club of the League is located in the community in
             which the club is currently located;

        9.   Whether the club proposes to relocate to a community or region in which no other
             member club of the League is located; and the demographics of the community to
             which the team proposes to move;

   10.       The degree to which the interests reflected in the League’s collectively negotiated
             contracts and obligations (e.g., labor agreements, broadcast agreements) might be
             advanced or adversely affected by the proposed relocation, either standing alone
             or considered on a cumulative basis with other completed or proposed relocations;

   11.       The effect of the proposed relocation on NFL scheduling patterns, travel
             requirements, divisional alignments, traditional rivalries, and fan and public
             perceptions of the NFL and its member clubs; and



09/09
    Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 6 of 7



  12.   Whether the proposed relocation, for example, from a larger to a smaller television
        market, would adversely affect a current or anticipated League revenue or expense
        stream (for example, network television) and, if so, the extent to which the club
        proposing to transfer is prepared to remedy that adverse effect.

D. Existing Leases

   1.   No request to relocate shall be unconditionally approved, nor shall a relocation be
        allowed to take effect, if it would result in a breach of the club’s current stadium
        lease. This provision shall not apply if the club and its landlord agree to terminate
        the lease or if there is a final court order terminating the lease or concluding that
        the lease does not preclude a relocation.

   2.   A decision by the League conditionally or unconditionally authorizing a member
        club to relocate shall not affect the enforceability under state law of a stadium
        lease to which that member club is a party.

E. Payments Associated with an Approved Transfer

   If a club’s proposal to relocate to a new home territory is approved, the relocating club
   will ordinarily be expected to pay a transfer fee to the League. The transfer fee will
   compensate other member clubs of the League for the loss of the opportunity
   appropriated by the relocating club and/or the enhancement (if any) in the value of the
   franchise resulting from the move.

   The Commissioner may recommend a transfer fee to the membership and Finance
   Committee for consideration in connection with any proposed transfer that he
   recommends be approved. Among the factors to be considered in the recommendation
   of such fee will be:

   1.   The income streams available to the club in its new location and the likelihood that
        they will be realized (which may be affected by community or business guarantees
        or similar undertakings);

   2.   The income streams historically available to the club in its previous location, and
        the incremental income streams (if any) that could reasonably be expected to be
        made available to the club in its old location;

   3.   The expenses to be borne by the club in its current and proposed locations;

   4.   The expenses that could reasonably be expected to be assumed by parties other
        than the club if the relocation does not take place;

   5.   The desirability of the club’s current and proposed stadia as locations for
        professional football games;

   6.   The club’s current status under any revenue sharing plans then in effect and its
        anticipated status if the move were approved;




                                                                                        09/09
         Case 3:18-cv-07444-JCS Document 1-2 Filed 12/11/18 Page 7 of 7
Page D6 Volume I, Administrative/Business Operations – General Administration/Policies



        7.   The effect of the proposed relocation on current or anticipated League-level
             revenue and expense streams; and

        8.   The demographics of the club’s old and new markets.

    The Commissioner’s recommendation of a transfer fee will not be based on any effect
    that the proposed move would have on any salary cap or similar player-employment
    arrangements.

    The membership will determine the transfer fee (or, in the alternative, a recommended,
    binding method for determining the transfer fee), if any, at the time it approves any
    proposed club relocation. The terms on which the transfer fee will be paid will be set
    forth in the resolution itself, and will be reflected in appropriate documentation
    acceptable to the Commissioner and the Finance Committee.

    In addition, in certain circumstances, the League’s collective interests may depend upon
    the maintenance of quality franchises in specific geographic areas. If a team proposes to
    relocate into, or to relocate from, such an area, in evaluating the proposed relocation,
    the Commissioner will and the membership may take into account, in determining the
    appropriate transfer fee (if any), the League’s interest in encouraging the proposed
    relocation, discouraging the proposed relocation, or permitting the relocation on terms
    that would permit the League to restore a meaningful presence in the area being
    vacated by the relocating club.

    Finally, if League-level revenue or expense streams or visiting team shares are projected
    to be adversely affected by a proposed relocation, on either a short-term or long-term
    basis, based upon a recommendation by the Commissioner and Finance Committee the
    relocating club will be required to indemnify other members of the League for adverse
    effects that could result from the proposed relocation. If such recommendation is
    included by the membership in the resolution authorizing the move, the Commissioner
    will, in consultation with the Finance Committee, negotiate with the relocating club
    appropriate indemnification arrangements, including the extent to which the relocating
    club may participate in League revenue sharing pools, to be reflected in documentation
    acceptable to the Commissioner and the Finance Committee.




09/09
